IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-11-00401-CV

                              IN RE BARRY EMMETT


                                 Original Proceeding



                           MEMORANDUM OPINION


       On October 20, 2011, relator, Barry Emmett, filed a petition for writ of mandamus

in this Court. See TEX. GOV’T CODE ANN. § 22.221 (West 2004); see also TEX. R. APP. P.

52.1. In his petition, relator complains that the Anderson County District Clerk and

Sheriff failed to carry out various ministerial duties.

       This Court’s mandamus jurisdiction is governed by section 22.221 of the Texas

Government Code. See TEX. GOV’T CODE ANN. § 22.221. Section 22.221 expressly limits

the mandamus jurisdiction of the courts of appeals to: (1) writs against a district judge

or county court judge in the court of appeals’ district, and (2) all writs necessary to

enforce the court of appeals’ jurisdiction. Id. § 22.221(a)-(b). Here, Emmett complains

about the actions of officials in Anderson County, a county which is not within the
Tenth District of Texas.1          Moreover, Emmett does not direct his petition against a

district or county court judge. Because the petition for writ of mandamus is directed

toward officials who are not district or county court judges and are outside this Court’s

district and it is not necessary to enforce this Court’s jurisdiction, we lack jurisdiction

over this matter. See id. § 22.221(b)(1).

       Accordingly, Emmett’s petition for writ of mandamus is ordered dismissed.



                                                           AL SCOGGINS
                                                           Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 2, 2011
[OT06]




       1   In fact, Anderson County is within the Twelfth District of Texas.


In re Emmett                                                                         Page 2